Title: To Thomas Jefferson from Henry Dearborn, 19 February 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department 19. February 1803
          
          I take the liberty of proposing to your consideration the following promotions (viz)
          2d. Lieut: Bartholomew D. Armistead, 2d. Regt. of Infantry, to be 1st. Lieut: vice, 1st. Lieut. Samuel Lane, resigned 12th. August 1802.
          2d. Lieut: Benjamin Wilkinson, 2d. Regt. of Infantry, to be 1st. Lieut: vice, 1st. Lieut: G. Barde dismissed the service
          Ensign Josiah Taylor 2d. Regt. of Infantry, to be 2d. Lieutenant vice, 2d. Lieut: B. D. Armistead promoted.
          Ensign William L. Chew, 2d. Regt. Infantry, to be 2d. Lieutenant, vice, 2d. Lieut: Benja. Wilkinson promoted.
          Should the above suggested promotions meet your approbation, I have to request that the names of Cordiah N. Daniel, and Jonathan H. Sparhawk, who were appointed during the last recess of Congress, Surgeons Mates in the Army, may be added to the list to be sent to the Senate for confirmation. 
          I am, Sir, with great respect, Yr: Obt: Servant
          
            H. Dearborn
          
        